IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MING WEI,                                  :   No. 419 MAL 2019
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
STATE CIVIL SERVICE COMMISSION             :
(PENNSYLVANIA DEPARTMENT OF                :
HEALTH),                                   :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2020, the Petition for Allowance of Appeal

is DENIED.